Citation Nr: 0122385	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether a reduction in rating from 90 percent to 30 
percent for the veteran's service-connected decreased visual 
acuity, during the period from February 1, 1993, to November 
9, 1994, was proper.

2.  Entitlement to restoration of special monthly 
compensation based upon blindness, from February 1, 1993, to 
November 9, 1994.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to March 1991.  She is currently represented by The American 
Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By a rating action in 
December 1991, the RO proposed to terminate the veteran's 
entitlement to special monthly compensation (SMC) based upon 
blindness, i.e., loss of use of one eye, having only light 
perception.  By a subsequent rating in August 1992, the RO 
proposed to reduce the disability rating for the veteran's 
service-connected decreased visual acuity from 90 percent to 
30 percent, effective from February 1, 1993; that rating 
decision also effected the previously proposed termination of 
her SMC based on blindness, effective March 26, 1991 (the 
date of the original grant of that benefit).

The veteran and a friend appeared and offered testimony at a 
hearing before a Hearing Officer at the RO in October 1992.  
A transcript of the hearing is of record.

Thereafter, a rating action in November 1992 reduced the 
evaluation for the veteran's service-connected decreased 
visual acuity from 90 percent to 30 percent, effective 
February 1, 1993, and confirmed the termination of her 
special monthly compensation.  A notice of disagreement with 
the above determinations was received in December 1992.  A 
statement of the case was issued in January 1993, and a 
substantive appeal was received in April 1993.  

Additional medical records were received in April and August 
1993.  By a rating action of November 1993, the RO confirmed 
the reduction of the rating for the veteran's decreased 
visual acuity and the termination of her SMC.  A supplemental 
statement of the case (SSOC) was issued in November 1993.  
Additional medical records were received in March and June 
1996, and a VA compensation examination was conducted in 
October 1996.  Another SSOC was issued in September 1997.  

Subsequent rating decisions reflect that the schedular rating 
for the veteran's loss of visual acuity was increased to 70 
percent, effective from November 9, 1994, and was further 
increased to 100 percent, from December 23, 1997.  In 
addition, a July 2000 rating decision indicates that she was 
granted SMC on account of loss of use of one eye,having only 
light perception, from March 26, 1991, to January 31, 1993, 
and from November 9, 1994.  

In February 2001, the veteran appeared in Winston-Salem, 
North Carolina, for a videoconference hearing before the 
undersigned Member of the Board, sitting in Washington, DC.  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  By a rating action in August 1991, the veteran was 
granted service connection for decreased visual acuity and 
assigned a 90 percent disability evaluation, effective March 
26, 1991; she was also granted special monthly compensation 
based upon blindness.  

2.  The veteran was properly notified of the proposed 
reduction in rating for her service-connected bilateral 
decreased visual acuity.  

3.  In August and November 1992 rating decisions, the RO 
reduced the veteran's evaluation for her service-connected 
decreased visual acuity from 90 percent to 30 percent, and 
terminated entitlement to special monthly compensation based 
on blindness; the RO based those actions primarily on the 
findings of an April 1992 VA eye examination.  

4.  The 90 percent disability rating for decreased visual 
acuity had not been in effect for five years or more prior to 
the reduction.  

5.  There is an approximate balance in the record as to 
whether the objective medical evidence from the time 
preceding the reduction in disability rating showed material 
and sustained improvement in the veteran's visual acuity.  

6.  There is an approximate balance in the record as to 
whether, during the period from February 1, 1993, to November 
9, 1994, the veteran experienced blindness for purposes of VA 
special monthly compensation requirements.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for restoration of the 90 percent disability rating 
for decreased visual acuity, for the period extending from 
February 1, 1993, to November 9, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. 
§§ 3.102, 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.10, 4.13, 
Part 4, Diagnostic Code 6078 (2000); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

2.  Giving the benefit of the doubt to the veteran, 
restoration of special monthly compensation based upon 
blindness, during the period from February 1, 1993, to 
November 9, 1994, is warranted.  38 U.S.C.A. §§ 1114(k), 5107 
(West 1991 & Supp. 2001); Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); 38 C.F.R. §§ 3.344, 3.350(a)(4), 4.79 
(2000); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service connection for bilateral decreased visual acuity was 
established by a rating action in August 1991; a 90 percent 
disability rating was assigned effective from March 26, 1991.  
A number of other disabilities were assigned service-
connected disability ratings at that time, including left 
upper and lower extremity weakness secondary to aneurysm 
surgery, each rated as 60 percent disabling; status post 
abdominal hysterectomy, rated at 50 percent; a skull defect, 
rated at 50 percent; an organic mental disorder, rated at 30 
percent; headaches, rated at 30 percent; two other 
disabilities rated at 10 percent; and five others rated at 
zero percent.  Special monthly compensation, based upon loss 
of a creative organ, was granted.

That rating action also granted special monthly compensation 
on account of loss of use of one eye having only light 
perception, effective March 26, 1991, as well as SMC based 
upon her combined 100 percent schedular rating plus other 
disablities independently ratable at 60 percent.  The awards 
were based, in part, upon service medical records indicating 
that the veteran's vision had decreased to 20/60 in the right 
eye and 20/70 in the left eye.  The RO's decision was also 
based upon a VA eye examination in May 1991, which reported 
that the veteran's visual acuity had decreased to hand-
motion-only in the right eye and 20/400 in the left eye.  

Received in September 1991 were VA hospital reports dated 
from July to September 1991, which show that the veteran 
underwent clinical evaluation and treatment for several 
disabilities.  During a period of hospitalization in 
September 1991, it was observed that the veteran showed a 
visual deficit which she reported had been present for 
sometime.  It was noted that visual acuity as measured by the 
ophthalmologist exhibited 20/400 type of picture in both 
eyes.  The examining physician indicated that it was not 
clear what the cause of the diminution of eyesight was 
because there was no optic atrophy or any other abnormality 
noted.  There was slight restriction of movement of the right 
eye towards the right side with very minimal diplopia, if at 
all, that occurred, thought to possibly be a residual from 
her previous surgery on carotid artery aneurysms.  

In December 1991, the RO notified the veteran that it 
proposed to remove the award of special monthly compensation 
on account of loss of use of one eye, having only light 
perception; she was informed that that action was being 
proposed because her service-connected visual impairment had 
improved.  

Received in January 1992 was a private medical statement from 
Frank W. Browning, M.D., dated in December 1991, indicating 
that the veteran reported being blind in the right eye and 
had double vision in the left eye.  Dr. Browning reported 
that examination revealed fairly brisk pupillary movements in 
both eyes, especially when checking them with the slit lamp.  
With regard to her visual acuity, she claimed no light 
perception whatsoever in her right eye, and the best visual 
acuity in the left eye was about chart-outline.  She also 
complained of seeing two things on about a forty-five degree 
slant out of her left eye.  Dr. Browning noted that he failed 
to detect any media disturbances in the left eye, such as 
cataract or vitreous opacity, to explain the monocular 
diplopia in the left eye.  Extraocular movements in both eyes 
were very good and had no abnormalities.  The optic nerve, 
cup-to-disc ratio was about 0.5 in both eyes, and had 
excellent color of the rim and excellent vascular trees seen 
in both eyes.  A visual field was done which showed no result 
whatsoever in the right eye because of the non-light 
perception and tunnel vision in the left eye.  

Also of record is the report of a social work interview 
conducted in February 1992, pertaining to the veteran's 
desire to be issued a seeing-eye dog.  The social worker 
reported that, in a review of the case with the VIST 
coordinator, he learned that there was a possible hysterical 
element to the veteran's blindness.  It was noted that, 
during the interview, the veteran concentrated on her 
physical difficulties and limitations rather than any visual 
problems.  It was also noted that, during the discussion, the 
veteran appeared to make direct eye contact and also appeared 
to visually recognize actions and behaviors of others around 
her, which created a question in the mind of the social 
worker regarding the severity of her visual problems.  The 
social worker reported that it appeared that the veteran made 
very effective and direct eye contact when discussing her 
situation.  The social worker concluded that, together with 
the information gleaned from the interviews with other health 
car professionals, the interview created a question in his 
mind regarding the nature and severity of the veteran's 
blindness.  

The veteran was afforded a VA examination at the neuro-
ophthalmology clinic in April 1992.  The examiner noted that, 
despite the claim of light perception in the right eye, the 
veteran showed consistent, predictable eye movements to 
mirror tilt.  It was noted that the veteran had excellent eye 
contact, which was maintained during examiner's movements 
without verbal cues.  It was also noted that the veteran 
reached to shake the examiner's hand offered in the inferior 
field; she displayed excellent foreation bilaterally.  The 
impression was unequivocal evidence of functional visual 
loss; the examiner stated that the veteran's visual behavior 
and foreation suggested acuities of at least 20/60.  The 
examiner also stated that ocular status did not preclude 
normal vision; he noted that the veteran appeared extremely 
emotional, complained of headache, and did not fully 
cooperate.  

VA progress notes dated from July 1991 to July 1992 reflect 
treatment primarily for migraine headaches and other 
neurological problems.  These records do not reflect any 
clinical findings regarding the veteran's visual acuity.  

During her personal hearing in October 1992, the veteran 
testified that her vision had constantly decreased; she 
asserted that her eyesight had not improved since her 
retirement from service.  The veteran maintained that the 
examiner who conducted the April 1992 examination only looked 
at her and did not perform any tests.  The veteran indicated 
that she had light perception and double vision in the left 
eye and no vision in the right eye; she stated that she was 
unable to be mobile by herself.  The veteran's friend 
testified that, because of the veteran's condition, he had 
volunteered to drive her and accompany her wherever she goes.  
The veteran reported that, the more severe her headaches 
were, the worse her vision became.  The veteran further noted 
that, with the presence of the headaches, which are fairly 
constant, she experienced a decrease of visual acuity.  
Submitted at the hearing were VA progress notes dated from 
October 1991 to October 1992, which were essentially negative 
for any finding or treatment of visual impairment.  

Also submitted at the personal hearing was a lay statement 
from a neighbor of the veteran, who described herself as a 
Certified Nurse's Assistant, dated in October 1992, 
indicating that she had known the veteran since August 1979.  
The neighbor reported that the veteran constantly complained 
of blurred vision, and she was diagnosed as having basilar 
artery migraine headaches.  The neighbor also reported that 
the veteran's vision had worsened since her separation from 
service; she noted that the veteran constantly stumbled and 
walked into things.  The neighbor further reported receiving 
a monthly payment to stay with the veteran, perform 
housework, and care for the veteran's daily needs.  The 
neighbor explained that someone was always with the veteran.  


By a rating action in November 1992, the rating for the 
veteran's service-connected decreased visual acuity was 
reduced from 90 percent to 30 percent, effective from 
February 1, 1993; the RO also terminated the veteran's SMC 
based on blindness.  Again, the RO indicated that the 
evidence showed improvement in the veteran's service-
connected visual impairment condition, and did not present an 
objective basis for maintaining more than a 30 percent 
evaluation for the decreased visual acuity.  The RO further 
noted that the evidence no longer demonstrated that the 
veteran had loss of use of the right eye, and therefore 
special monthly compensation under 38 U.S.C.A. § 1114(k) was 
to be terminated.  

Received in April 1993 was a progress note dated in October 
1991, wherein the veteran's treating physician stated that 
she was in need of an escort or an assistant at all times 
because of her medical conditions, which included a seizure 
disorder, blindness, and partial left sided paralysis.  Also 
received in April 1993 were duplicate private treatment notes 
dated from May 1991 to December 1991, the findings of which 
were previously reported above.  Also received in April 1993 
were additional VA progress notes dated from June 1992 to 
January 1993, which show that the veteran received clinical 
attention and treatment for several disabilities.  In a 
statement dated in January 1993, a VA examiner noted that the 
veteran had no visual problem but had enormous difficulties 
in interpretation and expression of what she was able to see.  

Of record is a medical statement from Andrew C. Davis, M.D., 
dated in February 1993, indicating that the veteran had 
residual neurologic deficits as a result of undergoing 
several neurological procedures for intracranial aneurysms.  
On examination, the reported level of visual acuity was 
light-perception in the right eye and hand-motion in the left 
eye.  Pupillary examination was normal.  Ocular motility was 
normal.  The intraocular pressures were 18 in both eyes.  
Slit lamp examination showed no anterior segment pathology.  
Fundus examination showed a cup-to-disc ratio of 0.4 each 
eye.  There was good optic nerve color.  There was no 
significant refractive error found on retinoscopy.  Dr. Davis 
reported that ambulatory vision seemed better than the level 
of reported vision.  He also reported that the veteran's eye 
examination was essentially unchanged from the disability 
examination of May 7, 1991.  

Received in August 1993 were VA progress notes dated from 
October 1992 to August 1993, which show that the veteran 
received ongoing clinical treatment for several disabilities, 
including migraine headaches.  A May 1993 progress note 
reported findings of no light perception in the right eye and 
count-fingers at 5 feet in the left eye; the impression was 
decreased visual acuity secondary to brain trauma and 
aneurysm.  During a clinical visit in June 1993, it was noted 
that the veteran's vision had decreased but the left eye was 
slightly better.  

Received in March 1996 were VA medical records dated from 
November 1992 to March 1996, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including visual impairment.  During a 
clinical visit in November 1992, it was noted that the 
veteran had no light perception bilaterally; visual acuity 
was reported as 20/160 in both eyes.  Similar findings were 
reported during a consultation in the eye clinic in November 
1994.  

At her videoconference hearing in February 2001, the veteran 
testified that from the time she began having problems with 
her eyesight, her eyes have only grown worse; she maintained 
that she had never experienced any improvement in her vision.  
The veteran reported having only hand motion in the left eye, 
and blindness in the right eye.  The veteran contended that 
her eyesight had never reached the point where she was able 
to read a newspaper, watch television, or drive a car.  The 
veteran noted that the VA recognized the gravity of her 
visual impairment in sending her to the blind rehabilitation 
center in Augusta, Georgia.  The veteran also noted that she 
needed assistance getting around and doing things.  



II.  Legal analysis

A.  Preliminary Matter-Veterans Claims Assistance 
Act

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (2000).  This duty to assist includes conducting a 
thorough and contemporaneous medical examination of the 
veteran that takes into account the records of prior medical 
treatment and prior examinations.  Precedential caselaw of 
the United States Court of Appeals for Veterans Claims has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); see also 38 C.F.R. § 3.326 (2000).  

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (recently codified as amended at 
38 U.S.C. § 5103 (West Supp. 2001)).  The VCAA also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(recently codified at 38 U.S.C. § 5103A (West 2001)).

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Secretary of Veterans 
Affairs has issued regulations to implement the VCAA, found 
at 66 Fed. Reg. 45,620-632 (Aug. 29, 2001).

The record reflects that the veteran was advised, by virtue 
of the Statement of the Case issued to her and her 
representative by the RO in January 1993, as well as the 
Supplemental Statements of the Case issued in November 1993 
and September 1997, of the pertinent statutes and 
regulations, of the types of evidence needed, and of what the 
evidence must show in order to substantiate her current 
appeal for restoration of benefits which have been reduced 
and/or terminated.  For this reason, the Board finds that the 
veteran and her representative have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
in this matter.  Accordingly, the Board believes that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to this claim.

Furthermore, the Board believes that there is now ample 
medical evidence of record, and that neither the veteran nor 
her representative has pointed to any additional evidence 
which has not been obtained and which would be pertinent to 
her claim.  Thus, the Board concludes that all relevant 
evidence which is available has been obtained by the RO to 
the extent possible; consequently, there is no further duty 
to assist the veteran or to develop additional evidence.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
United States Court of Appeals for Veterans Claims (then 
known as the Court of Veterans Appeals) held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation, and by the recently issued 
implementing regulations, appear to have been substantially 
completed.  Moreover, the veteran has availed herself of the 
opportunity to testify under oath at a hearing before the 
undersigned.  Therefore, the Board finds that there is no 
prejudice in proceeding with appellate review of the matter 
at this time.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA and regulations.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Under both previous law and the VCAA, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.102 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).  

B.  Substantive Issues as to Rating Reduction and 
SMC

There is no question that the Department of Veterans Affairs 
(VA) has the responsibility to reduce a disability rating 
when the facts of a particular case warrant such action under 
the law.  The regulations note that "[o]ver a period of many 
years, a veteran's disability claim may require ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition."  38 C.F.R. § 4.1 (2000).  
However, the circumstances under which rating reductions can 
occur are limited pursuant to regulations promulgated by the 
Secretary of Veterans Affairs.  

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action, furnished detailed reasons therefor, and 
given 60 days in which to present additional evidence and 30 
days to request a predetermination hearing for the purpose of 
showing that compensation should not be reduced.  Thereafter, 
if additional evidence is not received, a final rating will 
be promulgated and the award will be reduced, effective the 
last day of the month in which the
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e), (i) 
(2000).  

Substantively, in determining whether a reduction in rating 
is proper, VA regulations provide that several general 
requirements must be followed.  First, in both the 
examination and the evaluation, the disability must be viewed 
in relation to its history.  Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (citing 38 C.F.R. § 4.1).  Second, reports of 
examination must be reconciled into a consistent picture so 
that the current rating accurately reflects the elements of 
disability present.  Id.  (citing 38 C.F.R. § 4.2).  Third, a 
rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Id. at 421 (citing 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)).  Fourth, 
when any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.

Finally, the law provides that "[t]he basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment."  38 C.F.R. § 4.10.  Each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  "Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work."  Brown, supra, 5 Vet. App. at 421.  

For disabilities with ratings which have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by "full and complete examinations;" 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b).  For other disabilities, which 
have not become so stabilized (i.e., a rating in effect for 
less than five years), a reduction is warranted based upon 
re-examinations disclosing improvement in disability.  38 
C.F.R. § 3.344(c).  In calculating the duration of a rating, 
the date that the disability rating subject to the reduction 
became effective is to be used as the beginning date, and the 
date that the reduction was to become effective is to be used 
as the ending date.  Brown, supra, at 417-18.  

1.  Decreased visual acuity

The Board initially notes that we find no procedural error in 
the RO's decision to reduce the veteran's service-connected 
disability evaluation.  The claims file shows that the RO 
prepared a proposed rating-reduction decision setting forth 
all material facts and reasons, notified the veteran of the 
contemplated action, furnished detailed reasons therefor, 
gave her 60 days to present additional evidence and 30 days 
to request a hearing, and then rendered a final rating-
reduction decision.  See 38 C.F.R. § 3.105(e), (i) (2000).  
In addition, the RO established the effective date of the 
reduction at one day beyond the last day of the month in 
which the 60-day period from the date of notice to the 
beneficiary of the final rating action was to expire.  Notice 
was provided in November 1992; the reduction was effective 
February 1, 1993.  Id.  

Therefore, the determinative issue in this case is whether 
there is adequate substantive justification for the 
reduction.  Since the veteran's 90 percent disability 
evaluation was in effect for less than five years, the 
heightened requirements for a rating reduction, as per 
section 3.344(a), (b), are not applicable.  A reduction may 
be warranted based merely upon evidence showing an 
improvement in her disability.  38 C.F.R. § 3.344(c).  
However, as stated above, improvement must be based upon the 
entire medical history of the disease, thorough medical 
examination, and analysis of the ability of the veteran to 
function under the ordinary conditions of life and work.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, supra.  

For rating purposes, the best distant vision obtainable after 
best correction will be the basis of the rating for visual 
acuity.  38 C.F.R. § 4.75 (2000).  Loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 1 
foot (.30 m.) and when further examination of the eyes 
reveals that perception of objects, hand movements, or 
counting fingers cannot be accomplished at 3 feet (.91 m.), 
lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

The Rating Schedule provides a range of disability 
evaluations for central visual acuity impairment based upon 
the percentage evaluation found in a table, by intersecting 
the horizontal row appropriate for the Snellen index for one 
eye and the vertical column appropriate to the Snellen index 
of the other eye.  See 38 C.F.R. §§ 4.83a, 4.84a, Table V, 
Diagnostic Codes 6067-6079.  

The record shows that the veteran was service-connected for 
decreased visual acuity with hand motion in the right eye, 
and 20/400 vision in the left eye, in a rating decision dated 
in August 1991.  The medical evidence that was considered by 
the RO at that time, in addition to the veteran's service 
medical records, included the report of a May 1991 VA medical 
examination which reported that the best recorded visual 
acuity was hand-motion in the right eye, while the vision in 
the left eye was 20/400.  Accordingly, the service-connected 
disability was rated as 90 percent disabling under Diagnostic 
Code 6068 of the Schedule, which provides for such a rating 
when there is blindness in one eye, with only slight 
perception, and the vision in the other eye is 20/400.  38 
C.F.R. § 4.84a, Part 4, Diagnostic Code 6068.  The veteran 
also was granted special monthly compensation.  38 U.S.C.A. 
§ 1114(k) (West 1991); 38 C.F.R. § 3.350(a).  

Under Diagnostic Code 6068, where a claimant has blindness in 
one eye, with only bare light perception in that eye, and 
vision in the remaining eye is 20/40, a 30 percent evaluation 
is provided.  Where vision in the remaining eye is 20/50, a 
40 percent evaluation is provided.  Where vision in the 
remaining eye is 20/70, a 60 percent evaluation is provided.  
Where vision in the remaining eye is 20/100, a 60 percent 
evaluation is provided.  Where vision in the remaining eye is 
20/ 200, a 70 percent evaluation is provided.  Where vision 
in the remaining eye is 15/200, an 80 percent evaluation is 
provided.  Where vision in the remaining eye is 10/200, a 90 
percent evaluation is provided.  Where vision in the 
remaining eye is 5/200, a 100 percent evaluation is provided.  
The law provides that entitlement to special monthly 
compensation accompanies the evaluation of visual impairment 
in the above noted degrees.  


The veteran's rating was reduced by a November 1992 rating 
decision, on the basis of the April 1992 examination report, 
which indicated that veteran's visual behavior and foreation 
suggested acuities of at least 20/60.  The veteran's 
disability rating was reduced from 90 percent to 30 percent 
under Diagnostic Code 6078, effective February 1, 1993.  

The Rating Schedule provides for disability ratings in excess 
of 30 percent when, in addition to blindness in one eye, with 
only slight perception, the vision in the other eye is 20/50 
(40 percent, under Diagnostic Code 6069); 20/70 (50 percent, 
also under DC 6069); 20/100 (60 percent, also under DC 6069); 
20/200 (70 percent, under DC 6068); 15/200 (80 percent, also 
under DC 6068); 10/200 (90 percent, also under DC 6068); or 
5/200 (100 percent, under DC 6067). 38 C.F.R. § 4.84a, Part 
4, DC 6067, 6068, 6069.  

Here, after careful review of the entire record, and 
exercising our discretion under the reasonable-doubt/benefit-
of-the-doubt doctrine, the Board finds that the reduction of 
the veteran's disability rating from 90 percent to 30 percent 
was not supported by the facts and the applicable law, and 
that a restoration of the 90 percent rating from February 1, 
1993, to November 9, 1994, is warranted.

We do note the significance of the report of the VA 
examination in April 1992, which appeared to indicate that 
the veteran's eye movements and ability to shake the 
examiner's hand offered in the inferior field demonstrated 
and suggested visual acuities of 20/60.  However, there is no 
indication that the examiner performed any clinical or 
diagnostic tests in determining the visual acuity of the 
veteran's eyes.  In fact, a VA progress note dated in 
November 1992, only four months after the VA examination, 
reported findings of no light perception in both eyes, with 
visual acuities of 20/160.  In addition, in a medical 
statement dated in February 1993 from Dr. Davis, it was noted 
that the level of visual acuity was light-perception in the 
right eye and only hand-motion in the left eye.  Dr. Davis 
noted that the eye examination was essentially unchanged from 
her disability examination of May 1991.  It is noteworthy 
that it was upon the results of that May 1991 examination 
that the veteran was granted service connection and assigned 
a 90 percent rating.  

Although it is arguable that the veteran's visual impairment 
did not appear, in retrospect, to have fully met the rating 
schedule criteria for a 90 percent rating during the period 
in question, the RO originally assigned a 90 percent rating, 
and the issue currently before the Board is whether the 
rating was properly reduced in November 1992.  The veteran 
has asserted that the visual problems she experiences have 
not improved since her retirement from service; in fact, she 
argues that her left eye has actually gotten worse.  Weighing 
all the examination results, the veteran's assertions, and 
the statement of Dr. Davis, the Board finds that the evidence 
as to whether the veteran's decreased visual acuity improved 
during the period in question is in approximate equipoise.  
It has not been shown by a preponderance of the evidence that 
an improvement in disability actually occurred, and that any 
such improvement actually reflected an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.

In summary, and with all due respect for the RO's efforts in 
rating this complicated case, we conclude that there was 
insufficient improvement in the veteran's visual acuity shown 
during the period from February 1, 1993, to November 9, 1994, 
to support the reduction in rating.  Therefore, the Board 
must find that the reduction was improper, and that a 
restoration of the 90 percent rating is warranted during the 
period in question.  

2.  Special Monthly Compensation

Special monthly compensation is payable where there is 
anatomical loss or blindness of one eye, having only light 
perception, when due to service-connected disability.  38 
U.S.C.A. § 1114(k).  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot, and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
three feet, lesser extents of vision, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than three feet being considered of negligible utility.  
38 C.F.R. §§ 3.350(a)(4), 4.79.  

In this regard, the Board notes that, in the February 1993 
statement to which reference has been made above, Dr. Davis 
reported that the veteran's level of visual acuity was light-
perception in the right eye and hand-motion in the left eye.  
Further, a VA progress note dated in November 1992 reported 
no light perception in both eyes, with visual acuities of 
20/160.  Given the clinical impression of light perception 
only in the right eye, as well as the VA outpatient treatment 
records, the Board concludes that the evidence in this case 
is in relative equipoise as to this issue as well.  Resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that she was blind in the right eye for VA special monthly 
compensation purposes during the period in question.  38 
U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.344, 3.350(a)(4), 4.79.  

The Board recognize s that the RO will need to compute the 
effect, in terms of compensation payable, of this decision, 
in light of the several classifications of SMC which have 
been awarded to the veteran, and which are not on appeal.


ORDER

Restoration of the 90 percent disability evaluation for 
decreased visual acuity, from February 1, 1993, to November 
9, 1994, is granted, subject to applicable legal criteria 
governing the payment of monetary benefits.  

Restoration of special monthly compensation based upon 
blindness, during the period from February 1, 1993, to 
November 9, 1994 is granted, also subject to applicable legal 
criteria governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

